Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1243 Filed 05/24/21 Page 1 of 20




          UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF MICHIGAN
               SOUTHERN DIVISION


 In re Flint Water Cases.          Judith E. Levy
                                   United States
 ________________________________/ District Judge

 This Order Relates To:

 Melvin Jones, Jr. v. Veolia North
 Case No. 21-10937

 ________________________________/

     OPINION AND ORDER GRANTING
   APPLICATION TO PROCEED WITHOUT
 PREPAYING FEES OR COSTS [3], DISMISSING
 CASE WITH PREJUDICE, DENYING PENDING
 MOTIONS [14, 17, 32, 39, 40, 43, 51, 56, 65, 70] AS
    MOOT, ENJOINING PLAINTIFF FROM
FURTHER EMAIL COMMUNICATION WITH THE
 COURT AND COURT STAFF, AND ENJOINING
    PLAINTIFF FROM FURTHER FILINGS
     WITHOUT LEAVE OF THE COURT1

      1Plaintiff has indicated in several of his filings that he has
a “serious vision impairment” and requires large print. (See, e.g.,
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1244 Filed 05/24/21 Page 2 of 20




      Before the Court is pro se Plaintiff Melvin Jones,

Jr.’s application to proceed without prepaying fees and

costs. (ECF No. 3.) For the reasons set forth below,

Plaintiff’s application to proceed without prepaying fees

and costs is granted (ECF No. 3) and this case is

dismissed with prejudice.

      I.    BACKGROUND

      On April 27, 2021, Plaintiff filed a complaint against

Defendant Veolia North (ECF No. 1), and the case was

assigned to the Honorable Arthur J. Tarnow. That same

day, Plaintiff applied to proceed in forma pauperis

(“IFP”). (ECF No. 3.) Plaintiff did not request a summons




ECF No. 15, PageID.94.) Accordingly, this Opinion and Order is
issued in 18 pt. font and footnotes are in 16 pt. font.

                                      2
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1245 Filed 05/24/21 Page 3 of 20




and has not served the complaint on any Defendant.

Within the next three business days, Plaintiff filed eight

docket entries, ranging from a “NOTIFICATION of an

upcoming confidential (via email) attempt at conciliation

of the instant matter with VEOLIA [and] need to utilize

ZOOM platform for hearings. . .”2 (ECF No. 6), to a

“Statement         to    Honorable        Judge       Tarnow        as    to

ALLOWING this case to go forward per CONTINUING

HARM which RELATES to both Jones’ IFP Motion and

RELATES to Jones’ Motion for Class Certification.”

(ECF No. 10.)




      2 Throughout this Opinion and Order, when quoting
directly from Plaintiff’s docket entries, the Court will maintain
all capitalizations, punctuation, brackets, and emphasis as it is
set forth by Plaintiff in the original.

                                      3
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1246 Filed 05/24/21 Page 4 of 20




       Judge Tarnow issued an order on May 3, 2021

indicating that, “the facts set forth in Plaintiff’s

Complaint are too vague for the Court to determine, at

this juncture. . .” (ECF No. 11.) Judge Tarnow ordered

Plaintiff to amend his complaint to include a more

definite statement on or before June 18, 2021, or the case

would be dismissed. (Id.)

      Following Judge Tarnow’s Order, Plaintiff’s docket

entries included the following: (1) a request that the

Court amend Plaintiff’s complaint for him (ECF No. 12);

(2) an amended complaint (ECF No. 15); (3) a

supplemental amended complaint (ECF No. 26); and (4)

an amended complaint (ECF No. 52). On May 10, 2021,

this Case was reassigned to the undersigned as a

companion to the Flint Water Cases.

                                      4
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1247 Filed 05/24/21 Page 5 of 20




       Plaintiff’s original complaint is difficult to follow.

(See ECF No. 1.) He does not cite to any laws that he

alleges were violated, nor does he set forth any other

bases for sustaining his complaint.3

      On the same day Judge Tarnow ordered Plaintiff to

submit a more definite statement, Plaintiff filed an

amended complaint against Defendant Veolia North.

(ECF No. 15.) In it, he seeks appointment of counsel and

he indicates that he is unable to determine if his lawsuit

is appropriate for class certification. (Id. at PageID.95.)




      Additionally, where Plaintiff is to set forth the basis of
      3

federal jurisdiction, he states, “GENERAL FEDERAL
JURISDICTION AS CURRENTLY PERTAINS TO THE FLINT
WATER CRISIS LAWSUITS # 16-10444 JEL MKM.” (Id. at
PageID.4.) He does not cite to or describe a basis for jurisdiction
under either federal question or diversity jurisdiction.
                                5
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1248 Filed 05/24/21 Page 6 of 20




      Days later, on May 6, 2021, Plaintiff filed a

“Supplemental First Amended Complaint. (ECF No. 26.)

He again includes a request for the appointment of

counsel to assist him in ascertaining whether his case is

eligible to proceed as a class action. (ECF No. 26.) In

addition to Veolia North, Plaintiff adds an additional

claim against a new Defendant, the Napoli Law Firm,

which he indicates is brought under 42 U.S.C. § 1981 and

1982. (Id. at PageID.208.)

      Plaintiff filed yet another amended complaint on

May 17, 2021. (ECF No. 52.) This complaint lists even

more parties and sets forth different legal theories from

earlier iterations of his complaint. He lists Plaintiffs as

himself, “Federal EPA, City of Flint, Wells Fargo Bank,

HUD, and The State of Michigan,” and he lists

                                      6
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1249 Filed 05/24/21 Page 7 of 20




Defendants as “Napoli Law Firm, attorney Patrick

Lanciotti and attorney Hunter and Attorney Corey

Stern.” (Id.) There is no indication that any of the

Plaintiffs listed, besides himself, have joined this

litigation, and in any event, Plaintiff cannot serve as

counsel to these entities because he is not a lawyer. See

Zanecki v. Health Alliance Plan of Detroit, 576 Fed.

App’x 594, 595 (6th Cir. 2014).

      As to the original Defendant Veolia North, he states:

      And… more to the point, Jones believes that
      pursuant to an email which remains
      confidential (e.g. sent to attorney defendants
      and VEOLIA NORTH) and Honoroable Judge
      Tarnow’s law clerk…. That it is appropriate that
      VEOLIA NORTH BE DISMISSED FROM THIS
      LAWSUIT.

(Id. at PageID.623.)


                                      7
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1250 Filed 05/24/21 Page 8 of 20




      As to the named Defendants, Plaintiff cites to 42

U.S.C. §§ 1981, 1982, 1983, 3613, and the Americans

with Disabilities Act, with no further elaboration as to

these specific statutes. (Id. at PageID.625.)

      He also states the following regarding the relief

sought:

   1. He seeks to have the State of Michigan Attorney

        General “‘weigh-in’ on [h]er (e.g. AG Nessel’s

        opinion IN DETAIL about the approximately [over]

        $200,000,000.xx          in    attorney      fees    which       the

        Plaintiffs’ Attorneys are seeking as to the

        ‘companion’ case” (Id. at PageID.638);

   2. He seeks to have this Court “ASK the Michigan

        Attorney General (e.g. Dana Nessel) to ‘weigh in’”

        regarding named defendants’ alleged “LACK OF

                                      8
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1251 Filed 05/24/21 Page 9 of 20




          COMPLIANCE WITH Michigan State LARA

          regulation” (Id. at PageID.639); and

   3. He indicates that he also seeks “the SAME

          ‘weighing in’ (e.g. ADVISORY OPINION) from the

          Michigan State Supreme Court” as to the above two

          items set forth above (Id. at PageID.640).4

A. Docket Entries and Communications from
Plaintiff to the Court

      In addition to the 79 docket entries Plaintiff has filed

as of the date of this Order, Plaintiff began emailing this




      4The Court preliminarily approved a partial settlement,
the terms of which are set forth in the Master Settlement
Agreement (MSA), in the Flint Water Cases on January 21,
2021. (See No. 16-10444, ECF No. 1399.) The MSA provided a
process for filing objections to its terms no later than March 29,
2021.
                                  9
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1252 Filed 05/24/21 Page 10 of 20




 Court and its staff beginning on or about January 26,

 2021. As of May 21, 2021, he has sent over 350 e-mails.

 B. Pending Motions

       Plaintiff’s IFP application is still pending. Plaintiff

 has     also     filed     the      following       motions:       (1)     a

 motion/application for appointment of counsel (ECF No.

 14); (2) a motion for summary judgment on the pleadings

 (ECF No. 17); (3) an amended motion for class

 certification related to request for declaratory relief

 (ECF No. 32); (4) a motion to recuse/ challenge for cause/

 a preemptory challenge to this Court (ECF No. 39); (5) a

 corrected motion to recuse/ a preemptory challenge to

 this Court (ECF No. 40); (6) a motion to amend the case

 caption (ECF No. 43); (7) a motion for the Court to ask

 for advisory opinions from the State of Michigan

                                      10
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1253 Filed 05/24/21 Page 11 of 20




 Attorney General’s office and the Michigan Supreme

 Court (ECF No. 51); (8) an “additional” motion as to

 ethical issues for the Michigan Supreme Court and

 Attorney General’s office (ECF No. 56); (9) a motion that

 the Napoli Law Firm’s “false claims not be tolerated”

 (ECF No. 65); and (10) a motion as to harm and damages

 (ECF No. 70).

 II. LEGAL STANDARD

      Federal Rule of Civil Procedure 12(e) permits the

 Court to order a more definite statement where a

 pleading “is so vague or ambiguous that the party cannot

 reasonably prepare a response.” Fed. R. of Civ. P. 12(e).

 If a court order for a more definite statement is not

 obeyed within 14 days or within the deadline set by the

 Court, “the court may strike the pleading or issue any

                                      11
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1254 Filed 05/24/21 Page 12 of 20




 other appropriate order.” Id. Rule 12(e) permits a party

 to file a motion for a more definite statement, but it is

 well-established that the Court may do so on its own

 initiative, such as here where Judge Tarnow issued a

 Rule 12(e) order. See Dunbar v. Caruso, No. 11-10123,

 2011 WL 3474004 at * 3 (E.D. Mich. July 12, 2011) (citing

 Alston v. Parker, 363 F.3d 229, 234 n. 7 (3d Cir. 2004);

 Dumas v. Hurley Med. Ctr., No. 10–12661, 2011 WL

 35407, at *1 (E.D. Mich. Jan. 5, 2011)

      In addition to Rule 12(e) the statute governing

 submission of a case without payment of the filing fee

 states, “[n]otwithstanding any filing fee, or any portion

 thereof, that may have been paid, the court shall dismiss

 the case at any time if the court determines that ... the

 action ... (i) is frivolous or malicious; [or] (ii) fails to state

                                      12
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1255 Filed 05/24/21 Page 13 of 20




 a claim on which relieve may be granted.” 28 U.S.C. §

 1915(e)(2)(b)(ii)-(iii).       Accordingly,         where       an     IFP

 complaint fails to state a claim, dismissal under §

 1915(e)(2)(b) is mandatory.

      A complaint brought without the assistance of

 counsel is to be construed liberally. Haines v. Kerner, 404

 U.S. 519, 520–21 (1972). Nonetheless, Federal Rule of

 Civil Procedure 8(a) requires that a complaint set forth

 “a short and plain statement of the claim showing that

 the pleader is entitled to relief,” as well as “a demand for

 the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). While

 Plaintiff is not required to include detailed factual

 allegations, his complaint must include more than a bare

 assertion of legal principles or conclusions. Id. Rule 8

 “demands more than an unadorned, the defendant-

                                      13
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1256 Filed 05/24/21 Page 14 of 20




 unlawfully-harmed me accusation.” Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009). “A pleading that offers ‘labels

 and conclusions’ or ‘a formulaic recitation of the elements

 of a cause of action will not do.’” Id. (quoting Bell Atlantic

 Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

 III. ANALYSIS

      A. Plaintiff’s IFP Application is Granted

      As an initial matter, Plaintiff’s application for IFP is

 granted. The IFP statute, 28 U.S.C. § 1915(a) states, in

 relevant part:

      any court of the United States may authorize
      the commencement, . . . of any suit, action or
      proceeding, civil or criminal, . . . without
      prepayment of fees or security therefor, by a
      person who submits an affidavit that includes a
      statement . . . that the person is unable to pay
      such fees or give security therefor. Such
      affidavit shall state the nature of the action,

                                      14
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1257 Filed 05/24/21 Page 15 of 20




      defense or appeal and affiant’s belief that the
      person is entitled to redress.

 28 U.S.C. § 1915(a).

      Here, Plaintiff indicated that he is disabled, receives

 $794 for “food welfare and welfare” each month, is not

 employed, has $3 in his checking account and $21 in his

 savings account. (ECF No. 3, pageID.11–12.) He also has

 a MI-ABLE account and a Charles Schwab stock account

 that each carry a very small balance. The Court finds

 that Plaintiff has satisfied the requirements of § 1915(a).

 B. Plaintiff’s Complaint is Dismissed

      The       Court’s      independent          inquiry       regarding

 Plaintiff’s claims under §1915(a) mandates that this case

 be dismissed with prejudice. Plaintiff has already

 dismissed Veolia North (ECF No. 52, PageID.623), so the


                                      15
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1258 Filed 05/24/21 Page 16 of 20




 Court need not address whether this entity exists or

 whether Plaintiff has set forth a claim against it.

      The Court grants leave to permit the May 17, 2021

 complaint to serve as the operative complaint. See Fed.

 R. Civ. P. 15(a). (ECF No. 52.) As set forth above,

 Plaintiff has set forth three items that he seeks as

 remedies in his case, namely, that the Michigan Attorney

 General and Michigan Supreme Court “weigh in” on two

 topics. (ECF No. 52.) Plaintiff does not cite any statute

 that would authorize such relief.

      Where Plaintiff does cite to statutes, he lists: 42

 U.S.C. §§ 1981, 1982, 1983, 3613, and the Americans

 with Disabilities Act. (Id.) But Plaintiff does not describe

 how Defendants are alleged to have violated these

 statues. Nor does Plaintiff set forth facts that could

                                      16
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1259 Filed 05/24/21 Page 17 of 20




 support a viable claim under any of these statues.

 Accordingly, Plaintiff’s complaint is dismissed with

 prejudice.

      Plaintiff was sanctioned with an order enjoining him

 from future filings absent leave from the court in Jones

 v. Mich. Dept. of Civ. Rights, No. 18-11834, before Hon.

 Marianne Battani. In that case, Plaintiff (and his co-

 plaintiff in that case, Colleen Connors) filed over thirty-

 five items before the initial scheduling conference,

 resulting in an order staying the case. After a Report and

 Recommendation was issued by the Magistrate Judge

 recommending that Judge Battani dismiss the matter,

 Plaintiffs “advanced over 100 objections spread over 150

 pages in twenty-five separate filings.” (No. 18-11834,

 ECF No. 443, PageID.3398.) Judge Battani dismissed

                                      17
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1260 Filed 05/24/21 Page 18 of 20




 the case, and afterwards, Plaintiffs continued to file

 numerous motions. (Id.) Judge Battani indicated that

 this prolific filing reflected Plaintiff’s “refusal to accept

 that his lawsuit has been dismissed.” (Id.) Judge Battani

 noted that Plaintiff had caused needless expense and

 unnecessary burden to the parties, the Court, and the

 Sixth Circuit. (Id. at PageID.3400.)

      Plaintiff has engaged in similar conduct in this case

 and is enjoined from further filings, as the case is now

 closed. To be clear: no further filings will be accepted

 from Plaintiff absent leave of the Court. In order to

 obtain leave, Plaintiff must certify that the filings he

 presents have not been raised and disposed of in this

 Court or in the Court of Appeals and that they set forth

 a claim for relief as well as the basis for that claim. Any

                                      18
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1261 Filed 05/24/21 Page 19 of 20




 proposed filing must be described in a summary of no

 more than two pages.

      Moreover, Plaintiff is enjoined from e-mailing,

 faxing, or otherwise contacting the Court, Court staff, or

 any United States District Court employee unless he

 complies with the requirements set forth above for

 seeking leave. Plaintiff’s many emails to the Court are

 unauthorized and improper ex parte communications.

 C. Plaintiff’s pending motions are denied because
 the case has been dismissed.

      Plaintiff’s case has been dismissed, and accordingly,

 all pending motions are denied as moot.

 IV. CONCLUSION

      For the reasons set forth above, Plaintiff’s motion to

 proceed without prepayment of fees and costs is granted


                                      19
Case 5:21-cv-10937-JEL-EAS ECF No. 80, PageID.1262 Filed 05/24/21 Page 20 of 20




 and his case is dismissed with prejudice. All pending

 motions are denied as moot. No further filings or

 proceedings shall take place in this matter without prior

 approval of the Court, as set forth above.

      IT IS SO ORDERED.

 Dated: May 24, 2021                       s/Judith E. Levy
 Ann Arbor, Michigan                       JUDITH E. LEVY
                                           United States District Judge



                 CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing
 document was served upon counsel of record and any
 unrepresented parties via the Court’s ECF System to
 their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on May 24,
 2021.
                                 s/William Barkholz
                                 WILLIAM BARKHOLZ
                                 Case Manager



                                      20
